DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-8, 10, 13 and 14-20 is withdrawn in view of the newly discovered reference(s) to US 2005107411 A2.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 13 and 14-20, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Strip US 20050248935 A2.
With respect to claims 1-8, 10, and 13-20, the Strip reference discloses in the abstract claims and paragraphs such as 0029, a device and method of assembling the device including a flat panel light emitting unit 5 for use in a tiled flat panel lighting system, the unit comprising a light emitting region 15 and at least two pairs of first and second electrical contacts 10 which are accessible external to the unit, wherein the first electrical contacts of the pairs are electrically connected within the unit, the second electrical contacts of the pairs are electrically connected within the unit, and the light emitting region 15 is electrically connected to the connected first contacts and to the connected second contacts 10. Wherein each unit is of pre-determined size and shape and wherein at least two of the flat panel light emitting units contain controllers, where the plurality of units are interconnected through contacts positioned at one or more adjacent edges of each of the units, wherein the interconnections provide for communications signals between the controllers.
Tiles may be laid adjoining one another, overlapping the exposed substrate contacts of one with the exposed cover contacts of the adjacent tile form an electrical circuit transmitting power from one device to the next. Note that the alignment of these contacts is the same as in that of FIGS. 1 and 2.
Backplane 85 to support and provide electrical connections to tiles 5. Conductors and contacts on the backplane provide electrical current to contacts on at least one of the tiles. Contacts 96 provide electrical connection from one tile to an adjacent tile. In FIG. 12, only horizontal interconnects are shown. However, other patterns of connection between and among tiles will be easily understood to one of ordinary skill in the art.  Tiles with a controller, the backplane may supply additional conductors to contact controller contacts on the tile to provide communication between controls on different tiles or to an optional backplane controller 95. A tiled array may be connected to a power supply at multiple points and with one or more physical terminator devices. Depending on the nature of the product, the tiles may be permanently connected to one another, or the connection may be made in an easily reversible way, allowing a failed panel to be easily replaced.
Figure 16 discloses recessed portions and connections 60 including light panels 3, including light emitting portion 15, disclosed as overlapping in at least one embodiment. 
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose wherein each of the plurality of light emitting units comprise at least one light source that is configured to emit anti-fouling light, or marine object comprising at least one surface that is intended to be at least partially submersed in a liquid containing biofouling organisms during at least a part of the lifetime of the marine object, wherein the light emitting device is arranged on the at least one surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774